JOHNSON V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-03-137-CR





MICHELLE NICOLE JOHNSON	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 97TH DISTRICT COURT OF CLAY COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Michelle Nicole Johnson appeals from the order entered March 13, 2003 placing her on deferred adjudication community supervision pursuant to her plea of guilty of the offense of failure to stop and render aid.  The trial court granted appellant a new trial on May 1, 2003.  The granting of a motion for new trial restores the case to its position before the former trial.  
Tex. R. App. P.
 21.9.  Therefore, the appeal has become moot, and we dismiss the appeal as moot on our own motion.  
Tex. R. App. P.
 43.2(f). 

PER CURIAM



PANEL D:	GARDNER, J.; CAYCE, C.J.; and WALKER, J.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  June 5, 2003

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.